Appeal from a judgment of the Supreme Court at Special Term, entered February 17, 1976 in Albany County, which dismissed petitioner’s application seeking the dissolution of respondent corporation and/or injunctive relief. The Attorney-General has instituted this proceeding against respondent Independent Northern Klans, Inc., a not-for-profit corporation under section 1101 (subd [a], par [2]) of the Not-For-Profit Corporation Law, and for injunctive relief against violations of article 5-A of the Civil Rights Law. It is contended that respondent is in violation of section 53 of the Civil Rights Law which requires certain nonbusiness corporations having a membership of 20 or more persons, and which requires an oath as a prerequisite of membership, to file certain documents and information with the Secretary of State. The court at Special Term held that section 53 is constitutional, and we are bound to sustain this ruling under People ex rel. Bryant v Zimmerman (241 NY 405, affd 278 US 63). The court dismissed the petition, however, upon the finding that respondent as a condition of membership requires a pledge rather than an oath. We deem the question of whether or not a vow of fidelity to a secret society constitutes a pledge or an oath to be one of law, and upon careful and comprehensive examination of the language contained in respondent’s statement of allegiance, we determine it to be an oath within the spirit and intention of section 53 of the Civil Rights Law. Judgment reversed, on the law, without costs, and matter remitted to Special Term for further proceedings. Koreman, P. J., Greenblott, Sweeney, Mahoney and Larkin, JJ., concur.